The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Loddavahn Elizabeth Tolzmann's
                resignation. SCR 98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.



                                                               , C.J.
                                        Hardesty


                bse0.4zr e.                J.
                Parraguirre



                                                          Saitta



                Gibbons



                cc: Loddavahn E. Tolzmann
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A